Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the communication filed on 11/23/20
Original claim 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10791059. Although the claims at issue are not identical, they are not patentably distinct from each other because “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within .
In further analysis, the scope of claims of present application is now  broader than the scope over claims 1-20 of U.S. Patent No. 10791059. Hence, many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation. See In re Van Ornum and Stang, 214 USPQ761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel; 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ2d 1226(3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001). It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before. This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).  
 	For example, independent claims 1, 8, 14, 18 of the instant application is compared with independent claims 1, 7, 12 and 17 on the   U.S. Patent No. 10791059. The comparison (see table below) reveals the claims at issue is broader than the scope over claims 1-20 of U.S. Patent No. 10791059. Thus, examiner asserts the claims at issue are not patentable distinct from the earlier patented claims because the later claims is obvious over, or anticipated by, the earlier claims.



.

     Instant Application 17/023-790 
1. A method for processing flow specification (FlowSpec) messages, the method comprising: 
receiving, by a controller, forwarding device interface information of a forwarding device; 
generating, by the controller, an application interface rule based on at least one forwarding device interface to which a FlowSpec rule is to be applied; and 
sending, by the controller, a FlowSpec message to the forwarding device, wherein the FlowSpec message comprises the application interface rule and the FlowSpec rule, 
wherein the application interface rule is used to instruct the forwarding device to determine a forwarding device interface to 






2. The method according to claim 1, further comprising: selecting, by the controller from the forwarding device interface information, at least one forwarding device interface to which the FlowSpec rule is to be applied. 

3. The method according to claim 1, wherein the forwarding device interface information comprises an interface identifier of the forwarding device interface; wherein generating the application interface rule based on at least one forwarding device interface to which the FlowSpec rule is to be applied comprises: obtaining, by the controller, at least one interface identifier corresponding to the at least one forwarding device interface to which the FlowSpec rule is to be applied; and generating, by the controller, the application interface rule, wherein the application interface rule comprises an 



4. The method according to claim 1, wherein generating the application interface rule based on at least one forwarding device interface to which the FlowSpec rule is to be applied comprises: determining, by the controller, an interface group to which the at least one forwarding device interface to which the FlowSpec rule is to be applied belongs; obtaining, by the controller, an interface group identifier corresponding to the interface group; and generating, by the controller, the application interface rule comprising the interface group identifier. 








6. The method according to claim 5, further comprising: sending, by the controller, the interface group identifier and the interface identifier of the forwarding device interface comprised in the interface group that are created to the forwarding device. 



7. The method according to claim 1, wherein generating the application interface rule based on at least one forwarding device interface comprises: generating, by the controller, the application interface rule comprising a service filter criterion used to obtain through filtering, from the forwarding device interface information, the at least one forwarding device interface to which the FlowSpec rule is to be applied. 



9. The method according to claim 8, further comprising: reporting, by the forwarding device, forwarding device interface information of the forwarding device to the controller. 

10. The method according to claim 9, wherein the application interface rule comprises an interface identifier set, 

11. The method according to claim 9, wherein the application interface rule comprises an interface group identifier, and determining whether the forwarding device comprises at least one forwarding device interface to which the FlowSpec rule is to be applied comprises: obtaining, by the forwarding device, an interface group based on the interface group identifier; and searching, by the forwarding device, whether there is at least one forwarding device interface of the forwarding device matching a forwarding device interface comprised in the interface group. 



13. The method according to claim 8, wherein the application interface rule comprises a service filter criterion, and determining whether the forwarding device comprises at least one forwarding device interface to which the FlowSpec rule is to be applied comprises: searching, by the forwarding device, whether there is at least one forwarding device interface of the forwarding device meeting the service filter criterion; and in response to determining that there is at least one forwarding device interface of the forwarding device meeting the service filter criterion, determining that the forwarding device comprises at least one forwarding device interface to which the FlowSpec rule is to be applied, or in 

14. A controller, comprising: a processor; and a memory comprising executable instructions that, when executed by the processor, cause the controller to perform following operations: receiving forwarding device interface information of a forwarding device; generating an application interface rule based on at least one forwarding device interface to which a flow specification (FlowSpec) rule is to be applied; and sending a FlowSpec message to the forwarding device, wherein the FlowSpec message comprises the application interface rule and the FlowSpec rule, wherein the application interface rule is used to instruct the forwarding device to determine a forwarding device interface to which the FlowSpec rule can be applied. 



16. The controller according to claim 14, wherein the operations further comprise: determining an interface group to which the at least one forwarding device interface to which the FlowSpec rule is to be applied belongs; obtaining an interface group identifier corresponding to the interface group to which the at least one forwarding device interface to which the FlowSpec rule is to be applied belongs; and generating the application interface rule comprising the interface group identifier. 

17. The controller according to claim 16, wherein the operations further comprise: obtaining the interface group identifier and an interface identifier of a forwarding device interface comprised in the interface group. 

18. A forwarding device, comprising: a processor; and a memory comprising executable instructions that, when executed by the processor, cause the forwarding device to perform following operations: receiving a flow specification (FlowSpec) message from a controller, and obtaining, from the FlowSpec message, an application interface rule and a FlowSpec rule; determining, e according to the application interface rule, whether the forwarding device comprises at least one forwarding device interface to which the FlowSpec rule is to be applied; and in response to the forwarding device comprising the at least one forwarding device interface to which the FlowSpec rule is to be applied, applying the FlowSpec rule to the at least one forwarding device interface to which the FlowSpec rule is to be applied. 



20. The forwarding device according to claim 19, wherein in response to the application interface rule being an interface identifier set, the operations further comprise: obtaining an interface identifier from the interface identifier set; and searching whether there is at least one interface identifier corresponding to the forwarding device interface of the forwarding device matching the interface identifier obtained from the interface identifier set; or wherein in response to the application interface rule being an interface group identifier, the operations further comprise: obtaining an interface group based on the interface group identifier; and searching whether there is at least one forwarding device interface of the forwarding device matching a forwarding device interface comprised in the interface group; or wherein in response to the application interface rule being a service filter criterion, the operations further comprise: searching 

U.S. Patent No.10791059
1. A flow specification (FlowSpec) message processing method, comprising: 
receiving, by a controller, forwarding device interface information reported by a forwarding device; 
selecting, by the controller from the received forwarding device interface information, at least one forwarding device interface to which a FlowSpec rule is to be applied; 
generating, by the controller, an application interface rule based on the at least one forwarding device interface to which the FlowSpec rule is to be applied, wherein the application interface rule instructs the forwarding device to determine a forwarding device interface to which the 
sending, by the controller, a FlowSpec message to the forwarding device, wherein the FlowSpec message comprises the application interface rule and the FlowSpec rule. 
 







2. The method according to claim 1, wherein the forwarding device interface information comprises an interface identifier of the forwarding device interface; the generating, by the controller, the application interface rule based on the at least one forwarding device interface to which the FlowSpec rule is to be applied comprises: obtaining, by the controller, at least one interface identifier corresponding to the at least one forwarding device interface to which the FlowSpec rule is to be applied; and generating, by the controller, the application interface rule, 
 

3. The method according to claim 1, wherein the generating, by the controller, the application interface rule based on the at least one forwarding device interface to which the FlowSpec rule is to be applied comprises: determining, by the controller, an interface group to which the at least one forwarding device interface to which the FlowSpec rule is to be applied belongs; obtaining, by the controller, an interface group identifier corresponding to the interface group to which the at least one forwarding device interface to which the FlowSpec rule is to be applied belongs; and generating, by the controller, the application interface rule, wherein the application interface rule comprises the interface group identifier. 
 


 

5. The method according to claim 1, wherein the generating, by the controller, the application interface rule based on the at least one forwarding device interface to which the FlowSpec rule is to be applied comprises: generating, by the controller, the application interface rule, wherein the application interface rule comprises a service filter criterion, and the service filter criterion is used to obtain through filtering, from the forwarding device 
 

6. The method according to claim 1, wherein the sending, by the controller, a FlowSpec message to the forwarding device comprises: sending, by the controller, the FlowSpec message to the forwarding device by using BGP route attribute information, wherein the BGP route attribute information carries the application interface rule. 
 

7. A flow specification (FlowSpec) message processing method, comprising: reporting, by a forwarding device, forwarding device interface information of the forwarding device to a controller; receiving, by the forwarding device, a FlowSpec message sent by the controller, and obtaining, from the FlowSpec message, an application interface rule and a FlowSpec rule; determining, by the forwarding device according to the application interface rule, whether a forwarding device interface of the forwarding device comprises at least one forwarding 
 

8. The method according to claim 7, wherein in response to the application interface rule being an interface identifier set, the determining, by the forwarding device according to the application interface rule, whether the forwarding device interface of the forwarding device comprises at least one forwarding device interface to which the FlowSpec rule is to be applied comprises: obtaining, by the forwarding device, an interface identifier from the interface identifier set; and searching, by the forwarding device, an interface identifier corresponding to the forwarding device interface of the forwarding device for the interface identifier in the interface identifier set. 
 

9. The method according to claim 7, wherein in response to the application interface rule being an interface group identifier, the determining, by the forwarding device according to the application interface rule, whether the forwarding device interface of the forwarding device comprises at least one forwarding device interface to which the FlowSpec rule is to be applied comprises: obtaining, by the forwarding device, an interface group based on the interface group identifier; and searching, by the forwarding device, the forwarding device interface of the forwarding device for a forwarding device interface comprised in the interface group. 
 

10. The method according to claim 9, wherein before the determining, by the forwarding device according to the application interface rule, whether the forwarding device interface of the forwarding device comprises at least one forwarding device interface to which the FlowSpec rule is to be applied, the method further comprises: receiving, by the forwarding device, an interface group identifier and an interface 
 

11. The method according to claim 7, wherein in response to the application interface rule being a service filter criterion, the determining, by the forwarding device according to the application interface rule, whether the forwarding device interface of the forwarding device comprises at least one forwarding device interface to which the FlowSpec rule is to be applied comprises: searching, by the forwarding device, the forwarding device interface of the forwarding device for a forwarding device interface meeting the service 
 

12. A controller, comprising: a processor coupled to a memory, a receiver, and a transmitter, the memory comprising executable instructions that, when executed by the processor, cause the controller to perform the following operations: receiving forwarding device interface information reported by a forwarding device; selecting, from the received forwarding device interface information, at least one forwarding 
 

13. The controller according to claim 12, wherein the forwarding device interface information comprises an interface identifier of the forwarding device interface; and the operations further comprise: obtaining at least one interface identifier corresponding to the at least one forwarding device interface to which the FlowSpec rule is to be applied; and generating the application interface rule, wherein the application interface rule comprises an interface identifier set, and the interface identifier set comprises the at least one interface identifier corresponding to the at least 
 

14. The controller according to claim 12, wherein the operations further comprise: determining an interface group to which the at least one forwarding device interface to which the FlowSpec rule is to be applied belongs; obtaining an interface group identifier corresponding to the interface group to which the at least one forwarding device interface to which the FlowSpec rule is to be applied belongs; and generating the application interface rule, wherein the application interface rule comprises the interface group identifier. 
 

15. The controller according to claim 14, wherein the operations further comprise: creating the interface group identifier and an interface identifier of a forwarding device interface comprised in the interface group; and sending the interface group identifier and the interface identifier of the forwarding device interface comprised in the interface group that are created to the forwarding device. 


16. The controller according to claim 12, wherein the application interface rule comprises a service filter criterion, and the service filter criterion is used to select through filtering, from the forwarding device interface information, the at least one forwarding device interface to which the FlowSpec rule is to be applied. 
 

17. A forwarding device, comprising: a processor coupled to a memory, a receiver, and a transmitter, the memory comprising executable instructions that, when executed by the processor, cause the forwarding device to perform the following operations: reporting forwarding device interface information of the forwarding device to a controller; receiving a flow specification (FlowSpec) message sent by the controller, and obtain, from the FlowSpec message, an application interface rule and a FlowSpec rule; determining, according to the application interface rule, whether a forwarding device interface of the forwarding device comprises at least one forwarding device interface to which 
 

18. The forwarding device according to claim 17, wherein in response to the application interface rule being an interface identifier set, the operations further comprise obtaining an interface identifier from the interface identifier set; and searching an interface identifier corresponding to the forwarding device interface of the forwarding device for the interface identifier in the interface identifier set. 
 

19. The forwarding device according to claim 18, wherein in response to the application interface rule being an interface group identifier, the operations further comprise obtaining an interface group based on the interface group identifier; and searching the forwarding 
 

20. The forwarding device according to claim 19, wherein the operations further comprise: before determining, according to the application interface rule, whether the forwarding device interface of the forwarding device comprises the at least one forwarding device interface to which the FlowSpec rule is to be applied, receiving an interface group identifier and an interface identifier of the forwarding device interface comprised in the interface group that are delivered by the controller; and filtering the forwarding device interface of the forwarding device based on the interface group identifier and the interface identifier of the forwarding device interface comprised in the interface group that are delivered by the controller, and maintaining an association relationship between the forwarding device interface of the forwarding device and the interface group.










 Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009.  The examiner can normally be reached on 9:30AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






 /ABDULLAHI E SALAD/ Primary Examiner, Art Unit 2456